DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 recite, inter alia, a method comprising the steps of providing a plurality of device structures extending from a base, each of the plurality of device structures including a first sidewall opposite a second sidewall and a top surface extending between the first and second sidewalls, providing a seed layer over the plurality of device structures, forming a dielectric layer along just the top surface and along an upper portion of the first and second sidewalls using an angled deposition delivered to the plurality of device structures at a non-zero angle of inclination relative to a perpendicular extending from an upper surface of the base and forming a fill material within one or more trenches defined by the plurality of device structures.  The novelty of the method is the step of forming a dielectric layer along just the top surface and along an upper portion of the first and second sidewalls using an angled deposition delivered to the plurality of device structures at a non-zero angle of inclination relative to a perpendicular extending from an upper surface of the base.  
Although, Isobayashi, US 2011/0266676; Tau, US 9,837,312; Ou US 2018/0061628; Maniscalo, 10,529,622; Park, US 2020/0111660; Kumagai US 2021/0143004 and Liu, US 2022/0108915 teach methods for filling trenches by blocking the upper part of the trenches, they fail to use the angled deposition delivered to the plurality of device structures at a non-zero angle of inclination relative to a perpendicular extending from an upper surface of the base.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rubloff, US 5,290,358 teaches directional vapor deposition method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 12, 2022